ITEMID: 001-66606
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: TOTH v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Milenko Toth, is a Croatian citizen who was born in 1962 and is presently serving a sentence in Lepoglava State Prison.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 15 September 1992 the competent investigating judge opened an investigation against the applicant on a charge of murder. The applicant was indicted by the Sisak County State Attorney’s Office (Okružno državno odvjetništvo Sisak) on 12 February 1993.
On 27 January 1994 the investigating judge opened another investigation against the applicant, charging him with the attempted murder of a judge. He was indicted on 15 November 1994.
The two criminal proceedings were subsequently joined.
On 20 September 1995 the Sisak County Court (Županijski sud u Sisku) convicted the applicant of both offences.
On 22 May 1996 the Supreme Court (Vrhovni sud Republike Hrvatske) upheld the first-instance conviction with regard to the murder charge. This part of the judgment became final. At the same time, the Supreme Court quashed part of the judgment relating to the attempted murder and remitted the case.
In the resumed proceedings, on 9 May 1997 the Sisak County Court convicted the applicant of attempted murder and sentenced him to fifteen years’ imprisonment.
On appeal, the Supreme Court upheld the first instance judgment on 24 June 1998.
The applicant states that he filed a constitutional complaint with the Constitutional Court on 29 November 1999, alleging that both his convictions had been based on evidence obtained illegally and thus his right to a fair trial had been violated. His constitutional complaint concerned both convictions. He maintains that his complaint was never adjudged by the Constitutional Court.
The Government admit that the applicant’s letter to the Constitutional Court dated 29 November 1999 was titled “a constitutional complaint”. However, they submit that the applicant had already lodged a constitutional complaint on 25 February 1999 and that his letter of 29 November 1999 was merely an extension of his previous complaint, seeking to include the proceedings concerning the murder, which had ended in 1996. It was thus regarded by the Constitutional Court as a new submission in an already existing case.
Moreover, the Government submit two decisions of the Constitutional Court, by which it adjudged the entirety of the complaints raised by the applicant in his submission dated 29 November 1999 with regard to both proceedings.
In its decision dated 4 October 2000, the Constitutional Court dismissed the applicant’s complaint, finding no violation of his right to a fair trial in the proceedings concerning the attempted murder.
In its decision dated 8 March 2002 the Constitutional Court dismissed the applicant’s complaint relating to the fairness of the proceedings concerning the murder, as it had been lodged outside the statutory time-limit.
